

116 HR 1651 IH: Returning Essential Rural Veterinary Animal Care Act
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1651IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Mr. Fortenberry introduced the following bill; which was referred to the Committee on AgricultureA BILLTo authorize assistance to be provided under certain rural development programs for the
			 establishment or expansion of animal care facilities or veterinary
			 practices in rural areas.
	
 1.Short titleThis Act may be cited as the Returning Essential Rural Veterinary Animal Care Act or the RE–VAC Act. 2.Authority for assistance to be provided under certain rural development programs for the establishment or expansion of animal care facilities or veterinary practices in rural areas (a)Community facilities loans and grantsSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
				
					(27)Community facility direct loans and grants for establishment or expansion of animal care facilities
 or veterinary practices in rural areasThe Secretary may provide community facility direct loans and grants under paragraphs (1), (19), (20), and (21) for the establishment or expansion of an animal care facility or a veterinary practice in a rural area. The Secretary may not deny such a loan or grant to an entity otherwise eligible for the loan or grant on the basis that any facility constructed using the loan or grant will be used by a for-profit entity..
 (b)Rural economic development loans and grantsSection 313B(a) of the Rural Electrification Act of 1936 (7 U.S.C. 940c–2(a)) is amended by at the end the following: A project designed to establish or expand an animal care facility or a veterinary practice in a rural area shall be eligible for a grant or loan under this section. The Secretary may not deny such a grant or loan to an entity otherwise eligible for the grant or loan on the basis that any facility constructed using the grant or loan will be used by a for-profit entity..
			